

EXECUTION COPY
 
Exhibit 10.3(B)
 
ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT
 
Assignment, Assumption and Recognition Agreement (the “Agreement”), dated May
30, 2008, is among Bank of America, National Association, a national banking
association (“Assignor”), Banc of America Funding Corporation, a Delaware
corporation (“BAFC”), U.S. Bank National Association, a national banking
association, not in its individual capacity, but solely as trustee of the Banc
of America Funding 2008-1 Trust (“Assignee”), American Home Mortgage Servicing,
Inc., a Delaware corporation (“AHMS”), and as acknowledged by LaSalle Bank
National Association, a national banking association (“LaSalle Bank”), as master
servicer of the Banc of America Funding 2008-1 Trust.
 
WHEREAS, pursuant to (i) that certain Master Bulk Sale and Servicing Agreement,
dated as of June 1, 2007, by and among Assignor, as purchaser, American Home
Mortgage Corp. (“AHMC”), as Company, and AHMS (as successor to American Home
Mortgage Servicing Inc., a Maryland corporation (“Old AHMS”)), as servicer, and
(ii) those certain Trade Confirmations, each dated June 7, 2007, by and between
AHMC and the Assignor (collectively, the “Purchase and Servicing Agreement”),
which is attached in Appendix I hereto, the Assignor purchased the Mortgage
Loans (as defined herein) from AHMC and AHMS currently services the Mortgage
Loans;
 
WHEREAS, on the date hereof, the Assignor is transferring all of its right,
title and interest in and to the Mortgage Loans to BAFC;
 
WHEREAS, on the date hereof, BAFC is transferring all of its right, title and
interest in and to the Mortgage Loans to the Assignee; and
 
WHEREAS, on the date hereof, LaSalle Bank, as master servicer (in such capacity,
the “Master Servicer”), is entering into a Pooling and Servicing Agreement,
dated the date hereof (the “Pooling Agreement), among BAFC, the Master Servicer,
LaSalle Bank National Association, as securities administrator (the “Securities
Administrator”), and the Assignee, pursuant to which the Master Servicer will
supervise, monitor and oversee the servicing of the Mortgage Loans.
 
For and in consideration of the sum of one dollar ($1.00) and other valuable
consideration the receipt and sufficiency of which are hereby acknowledged, and
of the mutual covenants herein contained, the parties hereto hereby agree as
follows:
 
1. The Assignor hereby grants, transfers and assigns to BAFC, and BAFC hereby
grants, transfers and assigns to Assignee, all of the right, title and interest
of the Assignor in, to and under the Purchase and Servicing Agreement, and the
mortgage loans delivered under such agreement by AHMC to the Assignor and listed
on Exhibit A attached hereto (the “Mortgage Loans”).


 
 

--------------------------------------------------------------------------------

 


The Assignor specifically reserves and does not assign to BAFC or the Assignee
any right, title and interest in, to or under any mortgage loan subject to the
Purchase and Servicing Agreement other than the Mortgage Loans.
 
2. The Assignor warrants and represents to, and covenants with, BAFC and the
Assignee that:
 
a.  
The Assignor is the lawful owner of the Mortgage Loans with the full right to
transfer the Mortgage Loans free from any and all claims and encumbrances
whatsoever;

 
b.  
The Assignor has not received notice of, and has no knowledge of, any offsets,
counterclaims or other defenses available to AHMS with respect to the Purchase
and Servicing Agreement or the Mortgage Loans;

 
c.  
The Assignor has not waived or agreed to any waiver under, or agreed to any
amendment or other modification of, the Purchase and Servicing Agreement or the
Mortgage Loans, including without limitation the transfer of the servicing
obligations under the Purchase and Servicing Agreement.  The Assignor has no
knowledge of, and has not received notice of, any waivers under or amendments or
other modifications of, or assignments of rights or obligations under, the
Purchase and Servicing Agreement or the Mortgage Loans; and

 
d.  
Neither the Assignor nor anyone acting on its behalf has offered, transferred,
pledged, sold or otherwise disposed of the Mortgage Loans, any interest in the
Mortgage Loans or any other similar security to, or solicited any offer to buy
or accept a transfer, pledge or other disposition of the Mortgage Loans, any
interest in the Mortgage Loans or any other similar security from, or otherwise
approached or negotiated with respect to the Mortgage Loans, any interest in the
Mortgage Loans or any other similar security with, any person in any manner, or
made any general solicitation by means of general advertising or in any other
manner, or taken any other action which would constitute a distribution of the
Mortgage Loans under the Securities Act of 1933, as amended (the “Securities
Act”), or which would render the disposition of the Mortgage Loans a violation
of Section 5 of the Securities Act or require registration pursuant thereto.

 
3. From and after the date hereof, AHMS shall (i) note the transfer of the
Mortgage Loans to the Assignee in its books and records, (ii) recognize the
Assignee as the owner of the Mortgage Loans and (iii) notwithstanding anything
to the contrary contained in Section 9.01 of the Purchase and Servicing
Agreement, continue to service the Mortgage Loans pursuant to the Purchase and
Servicing Agreement, as modified by Section 8 hereof, for the benefit of the
Assignee.
 
4. AHMS acknowledges that a REMIC election will be made with respect to the
Mortgage Loans and that the Master Servicer, pursuant to the Pooling Agreement,
will administer on behalf of the Assignee the terms and conditions of the
Purchase and Servicing Agreement.  The Master Servicer shall be authorized to
enforce directly against AHMS any of the obligations of AHMS to the Assignor or
its assignees provided for in the Purchase and


 
2

--------------------------------------------------------------------------------

 


Servicing Agreement including, without limitation, the right to exercise any and
all rights of the Assignor (without creating hereunder any duty to perform the
obligations of the Assignor or its assignees) under the Purchase and Servicing
Agreement to monitor and enforce the obligations of AHMS thereunder, the right
to terminate AHMS under the Purchase and Servicing Agreement upon the occurrence
of an event of default thereunder, the right to receive all remittances required
to be made by AHMS under the Purchase and Servicing Agreement, the right to
receive all monthly reports and other data required to be delivered by AHMS
under the Purchase and Servicing Agreement, the right to examine the books and
records of AHMS, the right to enforce any indemnification obligations of AHMS
under the Purchase and Servicing Agreement, and the right to exercise any rights
of consent and approval relating to actions taken by AHMS (unless such rights of
consent and approval are to be exercised by the Assignee pursuant to the Pooling
Agreement).  All remittances by AHMS shall be made to the account or accounts
designated by the Master Servicer to AHMS in writing from time to time.  Wire
remittances shall be sent to:  LASALLE BANK NATIONAL ASSOCIATION,
ABA# 071000505, FOR CREDIT TO: LaSalle CHGO/CTR/BNF:/LaSalle Trust, FFC TO: BAFC
2008-1 # 725470.
 
5.  (a)  From and after the date hereof, AHMS is hereby authorized to enter into
a financing or other facility (any such arrangement, an “Advance Facility”)
under which (1) AHMS assigns or pledges to another person (together with such
person’s successors and assigns, an “Advancing Person”) AHMS’s rights under the
Purchase and Servicing Agreement, as modified by this Agreement, to be
reimbursed for any advances, servicing advances or both, and/or (2) an Advancing
Person agrees to fund some or all advances and/or servicing advances required to
be made by AHMS pursuant to the Purchase and Servicing Agreement, as modified by
this Agreement.  No consent of the Banc of America Funding 2008-1 Trust, BAFC,
the Trustee, the Master Servicer, the certificateholders or any other party is
required before AHMS may enter into an Advance Facility.  Notwithstanding the
existence of any Advance Facility under which an Advancing Person agrees to fund
advances and/or servicing advances on AHMS’s behalf, AHMS shall remain obligated
pursuant to the Purchase and Servicing Agreement, as modified by this Agreement,
to make advances and servicing advances pursuant to and as required by the
Purchase and Servicing Agreement, as modified by this Agreement.  If AHMS enters
into an Advance Facility, and for so long as an Advancing Person remains
entitled to receive reimbursement for any advances and/or servicing advances, as
applicable, pursuant to this Agreement, then AHMS shall remit amounts collected
that would otherwise be retained by AHMS to reimburse it for previously
unreimbursed advances (“Advance Reimbursement Amounts”) and/or previously
unreimbursed servicing advances (“Servicing Advance Reimbursement Amounts” and
together with Advance Reimbursement Amounts, “Reimbursement Amounts”) (in each
case to the extent such type of Reimbursement Amount is included in the Advance
Facility) in accordance with the documentation establishing the Advance Facility
to such Advancing Person or to a trustee, agent or custodian (an “Advance
Facility Trustee”) designated by such Advancing Person.  Notwithstanding
anything to the contrary herein, in no event shall Advance Reimbursement Amounts
or Servicing Advance Reimbursement Amounts be included in any amounts required
to be distributed to certificateholders.  If AHMS enters into an Advance
Facility, AHMS and the related Advancing Person shall deliver to the Master
Servicer and the Securities Administrator a written notice of the existence of
such Advance Facility (an “Advance Facility Notice”), stating the identity of
the Advancing Person and any related Advance Facility Trustee.  An Advance
Facility Notice may


 
3

--------------------------------------------------------------------------------

 


only be terminated by the joint written direction of AHMS and the related
Advancing Person as described in Section 5, paragraph (f) below.
 
(b)           Reimbursement Amounts shall consist solely of amounts in respect
of advances and/or servicing advances made with respect to the mortgage loans
for which AHMS would be permitted to reimburse itself in accordance with the
Purchase and Servicing Agreement, as modified by this Agreement, assuming AHMS
had made the related Advance(s) and/or Servicing Advance(s).  The receivables
assigned or pledged to the Advancing Person are obligations owed from the Banc
of America Funding 2008-1 Trust to AHMS on a non-recourse basis payable only
from the cash flows and proceeds received under the Purchase and Servicing
Agreement, as modified by this Agreement, for reimbursement of Advances or
Servicing Advances only to the extent provided herein, provided, however, that
no security interest in the receivables granted to the Advancing Person by AHMS
shall give the Advancing Person any rights against the trust other than AHMS’s
right to be reimbursed as provided in this Section, and, notwithstanding
anything else provided in this Section, the Banc of America Funding 2008-1 Trust
is not separately obligated or liable to repay any loans made by the Advancing
Person.  None of the Trustee, the Securities Administrator or the Master
Servicer shall have any duty or liability with respect to the calculation of any
Reimbursement Amount, nor shall the Trustee, the Securities Administrator or the
Master Servicer have any responsibility to track or monitor the administration
of the Advance Facility or the payment of Reimbursement Amounts to the related
Advancing Person or Advance Facility Trustee.  AHMS shall maintain and provide
to any successor servicer (a “Successor Servicer”) (with a copy to the
Securities Administrator and the Master Servicer) a detailed accounting on a
loan-by-loan basis as to amounts advanced by, pledged or assigned to, and
reimbursed to any Advancing Person.  The successor servicer shall be entitled to
rely on any such information provided by AHMS, and the successor servicer shall
not be liable for any errors in such information.
 
(c)           An Advancing Person who receives an assignment or pledge of the
rights to be reimbursed for advances and/or servicing advances, and/or whose
obligations hereunder are limited to the funding of advances and/or servicing
advances, shall not be required to meet the criteria for qualification of a
servicer or sub-servicer set forth in the Purchase and Servicing Agreement.
 
(d)           Reimbursement Amounts collected with respect to each mortgage loan
shall be allocated to outstanding unreimbursed advances or servicing advances
(as the case may be) made with respect to that mortgage loan on a “first-in,
first-out” (“FIFO”) basis.  Any Successor Servicer and the Advancing Person or
Advance Facility Trustee shall be required to apply all Reimbursement Amounts
with respect to any mortgage loan (including reimbursement of nonrecoverable
advances), as and when collected, first, to the Advancing Person or Advance
Facility Trustee to the extent of the interest of the Advancing Person or
Advance Facility Trustee in such advances and/or servicing advances, second to
AHMS in respect of advances and/or servicing advances related to that mortgage
loan in excess of those in which the Advancing Person or Advance Facility
Trustee has an interest, and third, to the Successor Servicer in respect of any
other advances and/or servicing advances related to that mortgage loan.  In the
event that, as a result of the FIFO allocation made pursuant to this paragraph
(d), some or all of a Reimbursement Amount paid to the Advancing Person or
Advance Facility Trustee relates to advances or servicing advances that were
made by a person other than AHMS or the Advancing


 
4

--------------------------------------------------------------------------------

 


 
Person or Advance Facility Trustee, then the Advancing Person or Advance
Facility Trustee shall be required to remit any portion of such Reimbursement
Amount to the person entitled to such portion of such Reimbursement
Amount.  AHMS shall provide to the related Advancing Person or Advance Facility
Trustee loan-by-loan information with respect to each Reimbursement Amount
distributed to such Advancing Person or Advance Facility Trustee on each date of
remittance thereof to such Advancing Person or Advance Facility Trustee, to
enable the Advancing Person or Advance Facility Trustee to make the FIFO
allocation of each Reimbursement Amount with respect to each applicable mortgage
loan.
 
By way of illustration, and not by way of limiting the generality of the
foregoing, if AHMS resigns or is terminated at a time when AHMS is a party to an
Advance Facility, and is replaced by a Successor Servicer, and the Successor
Servicer directly funds Advances or Servicing Advances with respect to a
mortgage loan and does not assign or pledge the related Reimbursement Amounts to
the related Advancing Person or Advance Facility Trustee, then all payments and
recoveries received from the related Mortgagor or received in the form of
Liquidation Proceeds with respect to such mortgage loan (including insurance
proceeds collected in connection with a liquidation of such mortgage loan), and
all amounts withdrawn to reimburse Nonrecoverable Advances in respect of such
mortgage loan, will be allocated first to the Advancing Person or Advance
Facility Trustee until the related Reimbursement Amounts attributable to such
mortgage loan that are owed to AHMS and the Advancing Person, which were made
prior to any Advances or Servicing Advances made by the Successor Servicer, have
been reimbursed in full, at which point the Successor Servicer shall be entitled
to retain all related Reimbursement Amounts subsequently collected with respect
to that mortgage loan pursuant to the Pooling Agreement.
 
(e)           AHMS, when entering into an Advance Facility, shall indemnify the
Trustee, the Banc of America Funding 2008-1 Trust, the Depositor, the Master
Servicer, the Securities Administrator and any Successor Servicer for any claim,
loss, liability or damage resulting from any claim by the related Advancing
Person, the Advance Facility Trustee or any other Person arising out of AHMS
having entered into an Advance Facility, except to the extent that such claim,
loss, liability or damage resulted from or arose out of negligence, recklessness
or willful misconduct on the part of the indemnified party.
 
(f)           At any time when an Advancing Person shall have ceased funding
advances and/or servicing advances (as the case may be) and the Advancing Person
or related Advance Facility Trustee shall have received Reimbursement Amounts
sufficient in the aggregate to reimburse all Advances and/or Servicing Advances
(as the case may be) the right to reimbursement for which were assigned or
pledged to the Advancing Person, then upon the delivery of a written notice
signed by the Advancing Person and the related servicer to the Trustee, the
Master Servicer and the Securities Administrator terminating the Advance
Facility Notice (the “Notice of Facility Termination”), AHMS shall again be
entitled to request or, as applicable, withdraw and retain the related
Reimbursement Amounts from the Master Servicer Custodial Account pursuant to the
applicable provisions of the Pooling Agreement or the Servicing Custodial
Account pursuant to the applicable provisions of the Purchase and Servicing
Agreement.
 
(g)           After delivery of any Advance Facility Notice, and until any such
Advance Facility Notice has been terminated by a Notice of Facility Termination,
this Section 5


 
5

--------------------------------------------------------------------------------

 


 
may not be amended or otherwise modified without the prior written consent of
the related Advancing Person.  Any Advancing Person and Advance Facility Trustee
shall be a third party beneficiary of this Section 5.
 
6.  AHMS hereby represents, warrants and covenants that, as of the date hereof:
 
(a)           Due Organization and Authority:  It is duly organized, validly
existing and in good standing under the laws of the jurisdiction and has all
licenses necessary to carry on its business as now being conducted, except where
the failure to be so licensed or qualified would not result in (a) a material
adverse change in, or a material adverse effect upon, the operations, business,
properties or condition (financial or otherwise) of AHMS; (b) a material
impairment of the ability of AHMS to perform under the Purchase and Servicing
Agreement, as modified by this Agreement, or any related agreements; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability of the Purchase and Servicing Agreement, as modified by this
Agreement, and is licensed, qualified and in good standing in each state where a
Mortgaged Property is located if the laws of such state require licensing or
qualification in order to conduct business of the type conducted it, and in any
event it is in compliance with the laws of any such state to the extent
necessary to ensure the enforceability of the related Mortgage Loan and the
servicing of such Mortgage Loan in accordance with the terms of the Purchase and
Servicing Agreement, as modified by this Agreement; it has the full corporate
power and authority to perform in accordance with the Purchase and Servicing
Agreement, as modified by this Agreement; the Purchase and Servicing Agreement,
as modified by this Agreement, evidences the valid, binding and enforceable
obligation of it, subject to bankruptcy, insolvency, moratorium and other
principles of equity affecting the rights of creditors generally, whether
considered in a proceeding at law or in equity; and all requisite corporate
action has been taken by it to make the Purchase and Servicing Agreement, as
modified by this Agreement, valid and binding upon it in accordance with its
terms;
 
(b)           Ordinary Course of Business: The consummation of the transactions
contemplated by the Purchase and Servicing Agreement, as modified by this
Agreement, are in the ordinary course of business of AHMS, which is in the
business of servicing mortgage loans;
 
(c)           No Conflicts:  The terms and conditions of the Purchase and
Servicing Agreement, as modified by this Agreement, do not conflict with or
result in a breach of any of the terms or provisions of (i) AHMS’ organizational
documents or (ii) any agreement or instrument to which AHMS is now a party or by
which it is bound, except for such conflicts, breaches or defaults in the case
which, individually or the aggregate, would not result in (a) a material adverse
change in, or a material adverse effect upon, the operations, business,
properties or condition (financial or otherwise) of AHMS; (b) a material
impairment of the ability of AHMS to perform under the Purchase and Servicing
Agreement, as modified by this Agreement, or any related agreements; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability of the Purchase and Servicing Agreement, as modified by this
Agreement, or constitute a default or result in the violation of any law, rule,
regulation, order, judgment or decree to which it or its property is subject, or
impair the ability of the Assignee to realize on the Mortgage Loans, or impair
the value of the Mortgage Loans;
 
(d)           Approvals:  AHMS is in good standing to service mortgage loans for
Fannie Mae or Freddie Mac, and no event has occurred, including but not limited
to a change in insurance


 
6

--------------------------------------------------------------------------------

 


 
coverage, which would make AHMS unable to comply with Fannie Mae or Freddie Mac
eligibility requirements or which would require notification to either Fannie
Mae or Freddie Mac;
 
(e)           Reasonable Servicing Fee; Fair Consideration:  AHMS acknowledges
and agrees that the Servicing Fee represents reasonable compensation for
performing such services;
 
(f)           Ability to Perform; Solvency:  AHMS does not believe, nor does it
have any reason or cause to believe, that it cannot perform each and every one
of its covenants contained in the Purchase and Servicing Agreement, as modified
by this Agreement.  AHMS is solvent;
 
(g)           No Litigation Pending:  There is no action, suit, proceeding or
investigation pending or to its knowledge threatened against AHMS which, either
in any one instance or in the aggregate, may result in any material adverse
change in the business, operations, financial condition, properties or assets of
AHMS, or in any material impairment of the right or ability of AHMS to carry on
its business substantially as now conducted, or in any material liability on the
part of AHMS, or which would draw into question the validity of the Purchase and
Servicing Agreement, as modified by this Agreement, or the Mortgage Loans or of
any action taken or to be contemplated herein, or which would be likely to
impair materially the ability of AHMS to perform under the terms of the Purchase
and Servicing Agreement, as modified by this Agreement,
 
(h)           No Consent Required:  No consent, approval, authorization or order
of any court or governmental agency or body is required for the performance by
AHMS of, or compliance by AHMS with, the Purchase and Servicing Agreement, as
modified by this Agreement, or if required, such consent, approval,
authorization or order has been obtained prior to the date hereof;
 
(i)           Anti-Money Laundering Law Compliance:  AHMS has complied with all
applicable anti-money laundering laws and regulations, including without
limitation the USA Patriot Act of 2001 (collectively, the “Anti-Money Laundering
Laws”); it has established an anti-money laundering compliance program as
required by the Anti-Money Laundering Laws, has conducted the requisite due
diligence in connection with the origination of each Mortgage Loan for purposes
of the Anti-Money Laundering Laws, including with respect to the legitimacy of
the applicable Mortgagor and the origin of the assets used by the said Mortgagor
to purchase the property in question, and maintains, and will maintain,
sufficient information to identify the applicable Mortgagor for purposes of the
Anti-Money Laundering Laws;
 
(j)           MERS:  AHMS is in good standing, and will comply in all material
respects with the rules and procedures of MERS in connection with the servicing
of any Mortgage Loan of which the related Mortgage has been recorded in the name
of MERS or its designee;
 
(k)           Ability to Service:  AHMS is an approved servicer of conventional
residential mortgage loans for Fannie Mae or Freddie Mac, with the facilities,
procedures, and experienced personnel necessary for the sound servicing of
mortgage loans of the same type as the Mortgage Loans;


 
7

--------------------------------------------------------------------------------

 


 
(l)           Servicing under the Purchase and Servicing Agreement:  AHMS has
(i) serviced the Mortgage Loans in accordance with the terms of the Purchase and
Servicing Agreement since it began servicing the Mortgage Loans on April 11,
2008, (ii) taken no action nor omitted to take any required action the omission
of which would have the effect of impairing any mortgage insurance or guarantee
on the Mortgage Loans; and
 
(m)           Information Provided.  Any information provided by AHMS on or
before the date hereof to any of the parties hereto is true and correct in all
material respects.
 
7.  AHMS hereby agrees that, in connection with each Mortgage Loan of which the
related Mortgage has been recorded in the name of MERS or its designee, it shall
take all actions as are necessary to cause the Assignee, as trustee of the Trust
created pursuant to the Pooling Agreement, to be shown as the owner of such
Mortgage Loan on the records of MERS for purposes of the system of recording
transfers of beneficial ownership of mortgages maintained by MERS.
 
8.  [Reserved].
 
9.  AHMS, BAFC and Assignee hereby agree to the following modifications to the
Purchase and Servicing Agreement solely with respect to the Mortgage Loans:
 
           a.  
Article I.  The definition of “Business Day” is hereby replaced in its entirety
with the following:

 
“Any day other than (i) a Saturday or a Sunday or (ii) a day on which banking
institutions in the State of North Carolina, the State of New York, the State of
Minnesota, the State of Illinois or the State of Texas are required or
authorized by law or executive order to be closed.”
 
             b.  
Article I.  The following definition of “Capitalization Reimbursement Amount” is
hereby added:

 
“Capitalization Reimbursement Amount: As defined in Section 4.21.”
 
           c.  
Article I.  The definition of “Regulation AB” is hereby replaced in its entirety
with the following:

 
“Subpart 229.1100 – Asset Backed Securities (Regulation AB), 17
C.F.R.§§229.1100-229.1123, as such may be amended from time to time, and subject
to such clarification and interpretation as have been provided by the Commission
in the adopting release (Asset-Backed Securities, Securities Act Release No.
33-8518, 70 Fed. Reg. 1,506, 1,631 (Jan. 7, 2005)) or by the staff of the
Commission, or as may be provided by the Commission or its staff from time to
time.”
 
          d.  
Article I.  The definition of “Servicing Advances” is hereby modified by adding
the following after subsection (d):



 
8

--------------------------------------------------------------------------------

 


“and (e) reasonable costs of any third party credit counseling provided on
behalf of a Mortgagor.”
 
           e.  
Article I.  The definition of “Servicing Fee Rate” is hereby replaced in its
entirety with the following:

 
“With respect to each Mortgage Loan, 0.250% per annum.”
 
          f.  
Section 4.05(2).  Section 4.05(2) is hereby modified by adding the following
language after the words “Monthly Advances” in the first line:

 
“(excluding Capitalization Reimbursement Amounts)”
 
          g.  
Section 4.05(3).  Section 4.05(3) is hereby modified by adding the following
language after the words “Servicing Advances” in the first line:

 
“(excluding Capitalization Reimbursement Amounts)”
 
          h.  
Section 4.05.  Section 4.05 is hereby modified by adding the following
subsections and paragraph after subsection (9):

 
“(10) to reimburse itself for Monthly Advances and Servicing Advances determined
to be non-recoverable by the Servicer from Liquidation Proceeds, Insurance
Proceeds, Condemnation Proceeds, or otherwise with respect to a particular
Mortgage Loan.”
 
“(11) to reimburse itself for any unreimbursed Capitalization Reimbursement
Amounts solely from collections on account of principal on the Mortgage Loans.”
 
Prior to making any withdrawal from the Custodial Account pursuant to clause
(10) above, the Servicer shall deliver to the Purchaser and any Master Servicer
an Officer’s Certificate of a Servicing Officer indicating the amount of any
previous Monthly Advance or Servicing Advance determined by the Servicer to be
non-recoverable by the Servicer from Liquidation Proceeds, Insurance Proceeds,
Condemnation Proceeds, or otherwise with respect to a particular Mortgage Loan,
and identifying the related Mortgage Loan(s) and their respective portions of
such non-recoverable advance.
 
 
i.
Section 4.08.  Section 4.08 is hereby modified by deleting the last sentence of
such Section.

 
 
j.
Section 4.16.  Section 4.16 is hereby modified by deleting the second sentence
of the second to last paragraph of such Section.

 
        k.  
Section 4.21.  Section 4.21 is hereby modified by deleting subsection (c) in its
entirety and replacing it with the following:

 
“(c)           If, in connection with any modification, a Mortgage Loan has been
modified to increase its principal balance by the amount of any Monthly


 
9

--------------------------------------------------------------------------------

 


 
Advances or any Servicing Advances previously made by AHMS on behalf of the
related Mortgagor (any such amount, a “Capitalization Reimbursement Amount”),
AHMS may be reimbursed for such Capitalization Reimbursement Amount as provided
in Section 4.05.”
 
           l.  
Section 5.02.  The first paragraph of Section 5.02 is hereby deleted in its
entirety and replaced with the following:

 
“Not later than the tenth (10th) calendar day of each month, or if such tenth
(10th) calendar day is not a Business Day, the first Business Day following such
tenth (10th) calendar day of each month, AHMS shall furnish to the Purchaser a
monthly cutoff file report in the form set forth in Exhibit E-1, a monthly
delinquency report in the form set forth in Exhibit E-2 and a statement of
expenses report in the form set forth in Exhibit E-3, each in a mutually
agreeable electronic format, as to the remittance on the related Remittance Date
and as to the period ending on the last day of the month preceding such
Remittance Date.”
 
The exhibits referenced in this Section 9(l) are attached to this Agreement as
Exhibit B hereto and replace Exhibits K, L and M to the Purchase and Servicing
Agreement.
 
           m.  
Section 5.03.  Section 5.03 is hereby amended by adding the following as the
last sentence therein:

 
“The Servicer shall not have an obligation to advance amounts in respect of
shortfalls relating to the Servicemembers Civil Relief Act or similar state
legislation applicable to active duty military personnel.”
 
           n.  
Section 6.07.  Section 6.07 is hereby modified by replacing subsection (ii) with
the following:

 
“result in the imposition of a tax upon the REMIC (including but not limited to
the tax on “prohibited transactions” as defined in Section 860F(a)(2) of the
Code and the tax on “contributions” to a REMIC set forth in Section 860G(d) of
the Code) unless AHMS has received an Opinion of Counsel (at the expense of the
party seeking to take such action) to the effect that the contemplated action
will not endanger such REMIC status or result in the imposition of any such
tax.”
 
           o.  
Section 12.01.  Section 12.01 is hereby amended by adding the following after
the fourth paragraph:

 
“The Servicer shall be reimbursed for all outstanding Monthly Advances,
Servicing Advances and Servicing Fees upon termination of the Servicer or in the
event of a termination of a Securitization Transaction.”
 
           p.  
Exhibit J.   Exhibit J is hereby amended (1) to delete the second subsection
heading titled “(b)” and (2) replacing the phrase “Commencing in 2008” with
“Commencing in 2009”.



 
10

--------------------------------------------------------------------------------

 


 
10.  Notwithstanding any provision in this Agreement to the contrary, it is
understood that AHMS is not released from liability to the Assignor for any
breaches of any representations, warranties or covenants made by AHMS (but not
by Old AHMS or AHMC) in the Purchase and Servicing Agreement prior to the date
hereof regardless of when such breaches are discovered or made known.
 
11.  The Assignee’s address for purposes of all notices and correspondence
related to the Mortgage Loans and the Purchase and Servicing Agreement is:
 
U.S. Bank National Association
209 S. LaSalle Street, Suite 300
Chicago, Illinois 60604
Attention: Structured Finance Trust Services, BAFC 2008-1
 
 
The Assignor’s address for purposes of all notices and correspondence related to
the Mortgage Loans and the Purchase and Servicing Agreement is:
 
Bank of America, National Association
214 North Tryon Street
Charlotte, North Carolina 28255
Attention: Managing Director
 
BAFC’s address for purposes of all notices and correspondence related to the
Mortgage Loans is:
 
Banc of America Funding Corporation
214 North Tryon Street
Charlotte, North Carolina 28255
Attention: General Counsel and Chief Financial Officer
 
LaSalle Bank’s address for purposes of all notices and correspondence related to
its role as Master Servicer of the Mortgage Loans is:
 
LaSalle Bank National Association
135 South LaSalle Street
Mailcode:  IL4-135-15-11
Chicago, Illinois 60603
Attention: LaSalle Global Trust Services - BAFC 2008-1
 
12.  AHMS shall deliver to BAFC (at the addresses provided above) a copy of all
reports, certifications, statements, assessments and attestations required under
Section 9.04 and 9.05 of Exhibit J to the Purchase and Sale Agreement on or
before March 15th of each calendar year, commencing in 2009.
 
13.  It is expressly understood and agreed by the parties hereto that (i) this
Agreement is executed and delivered by U.S. Bank National Association not
individually or personally but solely as trustee on behalf of the Trust, in the
exercise of the powers and authority conferred and


 
11

--------------------------------------------------------------------------------

 


vested in it under the terms of the Pooling Agreement, and (ii) under no
circumstances shall U.S. Bank National Association be personally liable for the
payment of any indebtedness or expenses of the Trust (including, without
limitation, any fees, expenses or indemnities payable under the Purchase and
Servicing Agreements), or be liable for the breach or failure of any obligation,
representation, warranty or covenant of the Trust under this Agreement or any
other related documents, as to all of which recourse shall be had solely to the
assets of the Trust in accordance with the terms of the Pooling Agreement.
 
[Signatures Follow]


 
12

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have caused this Assignment, Assumption and
Recognition Agreement to be executed by their duly authorized officers as of the
date first above written.
 
Bank of America, National Association, as Assignor
 
By:           /s/ Bruce W. Good
Name:      Bruce W. Good
Title:        Principal
 
U.S. Bank National Association,
as Assignee
 
By:           /s/ Melissa A.
Rosal                                                      
Name:      Melissa A. Rosal
Title:        Vice President
 
Banc of America Funding Corporation
 
By:           /s/ Scott Evans
Name:      Scott Evans
Title:        Senior Vice President
 
American Home Mortgage Servicing, Inc., as servicer
 
By:           /s/ Jordan D. Dorchuck
Name:      Jordan D. Dorchuck
Title:        Executive Vice President
 
Acknowledged and Agreed
as of the date first above written:
 
LaSalle Bank National Association,
as Master Servicer

 
By:           /s/ Rita Lopez
Name:      Rita Lopez
Title:        Vice President
 
[AHMS Assignment, Assumption and Recognition Agreement for BAFC 2008-1]


 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT A
 
Schedule of Mortgage Loans
 


[Included as part of Exhibit D to Exhibit 4.1 to the Current Report on Form 8-K
pursuant to
     which this Assignment, Assumption and Recognition Agreement is filed.]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
 


EXHIBIT E-1
 
LOAN LEVEL FORMAT FOR TAPE INPUT,
SERVICER PERIOD REPORTING
 
Standard  File Layout - Master Servicing
 
Column Name
Description
Decimal
Format Comment
Max Size
Each file requires the following fields:
     
SER_INVESTOR_NBR
A value assigned by the Servicer to define a group of loans.
 
Text up to 20 digits
20
LOAN_NBR
A unique identifier assigned to each loan by the investor.
 
Text up to 10 digits
10
SERVICER_LOAN_NBR
A unique number assigned to a loan by the Servicer.  This may be different than
the LOAN_NBR.
 
Text up to 10 digits
10
SCHED_PAY_AMT
Scheduled monthly principal and scheduled interest payment that a borrower is
expected to pay, P&I constant.
2
No commas(,) or dollar signs ($)
11
NOTE_INT_RATE
The loan interest rate as reported by the Servicer.
4
Max length of 6
6
NET_INT_RATE
The loan gross interest rate less the service fee rate as reported by the
Servicer.
4
Max length of 6
6
SERV_FEE_RATE
The servicer's fee rate for a loan as reported by the Servicer.
4
Max length of 6
6
SERV_FEE_AMT
The servicer's fee amount for a loan as reported by the Servicer.
2
No commas(,) or dollar signs ($)
11
NEW_PAY_AMT
The new loan payment amount as reported by the Servicer.
2
No commas(,) or dollar signs ($)
11
NEW_LOAN_RATE
The new loan rate as reported by the Servicer.
4
Max length of 6
6
ARM_INDEX_RATE
The index the Servicer is using to calculate a forecasted rate.
4
Max length of 6
6
ACTL_BEG_PRIN_BAL
The borrower's actual principal balance at the beginning of the processing
cycle.
2
No commas(,) or dollar signs ($)
11
ACTL_END_PRIN_BAL
The borrower's actual principal balance at the end of the processing cycle.
2
No commas(,) or dollar signs ($)
11
BORR_NEXT_PAY_DUE_DATE
The date at the end of processing cycle that the borrower's next payment is due
to the Servicer, as reported by Servicer.
 
MM/DD/YYYY
10
SERV_CURT_AMT_1
The first curtailment amount to be applied.
2
No commas(,) or dollar signs ($)
11
SERV_CURT_DATE_1
The curtailment date associated with the first curtailment amount.
 
MM/DD/YYYY
10
CURT_ADJ_ AMT_1
The curtailment interest on the first curtailment amount, if applicable.
2
No commas(,) or dollar signs ($)
11
SERV_CURT_AMT_2
The second curtailment amount to be applied.
2
No commas(,) or dollar signs ($)
11





 
B-1

--------------------------------------------------------------------------------

 




SERV_CURT_DATE_2
The curtailment date associated with the second curtailment amount.
 
MM/DD/YYYY
10
CURT_ADJ_ AMT_2
The curtailment interest on the second curtailment amount, if applicable.
2
No commas(,) or dollar signs ($)
11
         
Column Name
Description
Decimal
Format Comment
 Max Size
SERV_CURT_AMT_3
The third curtailment amount to be applied.
2
No commas(,) or dollar signs ($)
11
SERV_CURT_DATE_3
The curtailment date associated with the third curtailment amount.
 
MM/DD/YYYY
10
CURT_ADJ_AMT_3
The curtailment interest on the third curtailment amount, if applicable.
2
No commas(,) or dollar signs ($)
11
PIF_AMT
The loan "paid in full" amount as reported by the Servicer.
2
No commas(,) or dollar signs ($)
11
PIF_DATE
The paid in full date as reported by the Servicer.
 
MM/DD/YYYY
10
 
ACTION_CODE
 
The standard FNMA numeric code used to indicate the default/delinquent status of
a particular loan.
 
Action Code Key: 15=Bankruptcy, 30=Foreclosure, , 60=PIF, 63=Substitution,
65=Repurchase,70=REO
2
INT_ADJ_AMT
The amount of the interest adjustment as reported by the Servicer.
2
No commas(,) or dollar signs ($)
11
SOLDIER_SAILOR_ADJ_AMT
The Soldier and Sailor Adjustment amount, if applicable.
2
No commas(,) or dollar signs ($)
11
NON_ADV_LOAN_AMT
The Non Recoverable Loan Amount, if applicable.
2
No commas(,) or dollar signs ($)
11
LOAN_LOSS_AMT
The amount the Servicer is passing as a loss, if applicable.
2
No commas(,) or dollar signs ($)
11
Plus the following applicable fields:
     
SCHED_BEG_PRIN_BAL
The scheduled outstanding principal amount due at the beginning of the cycle
date to be passed through to investors.
2
No commas(,) or dollar signs ($)
11
SCHED_END_PRIN_BAL
The scheduled principal balance due to investors at the end of a processing
cycle.
2
No commas(,) or dollar signs ($)
11
ACTION_CODE_DATE
The FNMA action code date as related to the FNMA action code.
 
MM/DD/YYYY
10
SCHED_PRIN_AMT
The scheduled principal amount as reported by the Servicer for the current cycle
-- only applicable for Scheduled/Scheduled Loans.
2
No commas(,) or dollar signs ($)
11
SCHED_NET_INT
The scheduled gross interest amount less the service fee amount for the current
cycle as reported by the Servicer -- only applicable for Scheduled/Scheduled
Loans.
2
No commas(,) or dollar signs ($)
11
ACTL_PRIN_AMT
The actual principal amount collected by the Servicer for the current reporting
cycle -- only applicable for Actual/Actual Loans.
2
No commas(,) or dollar signs ($)
11
ACTL_NET_INT
The actual gross interest amount less the service fee amount for the current
reporting cycle as reported by the Servicer -- only applicable for Actual/Actual
Loans.
2
No commas(,) or dollar signs ($)
11
PREPAY_PENALTY_ AMT
The penalty amount received when a borrower prepays on his loan as reported by
the Servicer.
2
No commas(,) or dollar signs ($)
11
PREPAY_PENALTY_ WAIVED
The prepayment penalty amount for the loan waived by the servicer.
2
No commas(,) or dollar signs ($)
11
MOD_DATE
The Effective Payment Date of the Modification for the loan.
 
MM/DD/YYYY
10





 
B-2

--------------------------------------------------------------------------------

 




MOD_TYPE
The Modification Type.
 
Varchar - value can be alpha or numeric
30
DELINQ_P&I_ADVANCE_AMT
The current outstanding principal and interest advances made by Servicer.
2
No commas(,) or dollar signs ($)
11





 
B-3

--------------------------------------------------------------------------------

 


EXHIBIT E-2
 
REPORTING DATA FOR DEFAULTED LOANS
 
Column/Header Name
Description
Decimal
Format Comment
SERVICER_LOAN_NBR
A unique number assigned to a loan by the Servicer.  This may be different than
the LOAN_NBR
   
LOAN_NBR
A unique identifier assigned to each loan by the originator.
   
CLIENT_NBR
Servicer Client Number
   
SERV_INVESTOR_NBR
Contains a unique number as assigned by an external servicer to identify a group
of loans in their system.
   
BORROWER_FIRST_NAME
First Name of the Borrower.
   
BORROWER_LAST_NAME
Last name of the borrower.
   
PROP_ADDRESS
Street Name and Number of Property
   
PROP_STATE
The state where the  property located.
   
PROP_ZIP
Zip code where the property is located.
   
BORR_NEXT_PAY_DUE_DATE
The date that the borrower's next payment is due to the servicer at the end of
processing cycle, as reported by Servicer.
 
MM/DD/YYYY
LOAN_TYPE
Loan Type (i.e. FHA, VA, Conv)
   
BANKRUPTCY_FILED_DATE
The date a particular bankruptcy claim was filed.
 
MM/DD/YYYY
BANKRUPTCY_CHAPTER_CODE
The chapter under which the bankruptcy was filed.
   
BANKRUPTCY_CASE_NBR
The case number assigned by the court to the bankruptcy filing.
   
POST_PETITION_DUE_DATE
The payment due date once the bankruptcy has been approved by the courts
 
MM/DD/YYYY
BANKRUPTCY_DCHRG_DISM_DATE
The Date The Loan Is Removed From Bankruptcy. Either by Dismissal, Discharged
and/or a Motion For Relief Was Granted.
 
MM/DD/YYYY
LOSS_MIT_APPR_DATE
The Date The Loss Mitigation Was Approved By The Servicer
 
MM/DD/YYYY
LOSS_MIT_TYPE
The Type Of Loss Mitigation Approved For A Loan Such As;
   
LOSS_MIT_EST_COMP_DATE
The Date The Loss Mitigation /Plan Is Scheduled To End/Close
 
MM/DD/YYYY
LOSS_MIT_ACT_COMP_DATE
The Date The Loss Mitigation Is Actually Completed
 
MM/DD/YYYY
FRCLSR_APPROVED_DATE
The date DA Admin sends a letter to the servicer with instructions to begin
foreclosure proceedings.
 
MM/DD/YYYY
ATTORNEY_REFERRAL_DATE
Date File Was Referred To Attorney to Pursue Foreclosure
 
MM/DD/YYYY
FIRST_LEGAL_DATE
Notice of 1st legal filed by an Attorney in a Foreclosure Action
 
MM/DD/YYYY
FRCLSR_SALE_EXPECTED_DATE
The date by which a foreclosure sale is expected to occur.
 
MM/DD/YYYY
FRCLSR_SALE_DATE
The actual date of the foreclosure sale.
 
MM/DD/YYYY
FRCLSR_SALE_AMT
The amount a property sold for at the foreclosure sale.
2
No commas(,) or dollar signs ($)
EVICTION_START_DATE
The date the servicer initiates eviction of the borrower.
 
MM/DD/YYYY
EVICTION_COMPLETED_DATE
The date the court revokes legal possession of the property from the borrower.
 
MM/DD/YYYY
LIST_PRICE
The price at which an REO property is marketed.
2
No commas(,) or dollar signs ($)

 
 
B-4

--------------------------------------------------------------------------------


 
 
 
LIST_DATE
The date an REO property is listed at a particular price.
 
MM/DD/YYYY
OFFER_AMT
The dollar value of an offer for an REO property.
2
No commas(,) or dollar signs ($)
OFFER_DATE_TIME
The date an offer is received by DA Admin or by the Servicer.
 
MM/DD/YYYY
REO_CLOSING_DATE
The date the REO sale of the property is scheduled to close.
 
MM/DD/YYYY
REO_ACTUAL_CLOSING_DATE
Actual Date Of REO Sale
 
MM/DD/YYYY
OCCUPANT_CODE
Classification of how the property is occupied.
   
PROP_CONDITION_CODE
A code that indicates the condition of the property.
   
PROP_INSPECTION_DATE
The date a  property inspection is performed.
 
MM/DD/YYYY
APPRAISAL_DATE
The date the appraisal was done.
 
MM/DD/YYYY
CURR_PROP_VAL
 The current "as is" value of the property based on brokers price opinion or
appraisal.
2
 
REPAIRED_PROP_VAL
The amount the property would be worth if repairs are completed pursuant to a
broker's price opinion or appraisal.
2
 
If applicable:
     
DELINQ_STATUS_CODE
FNMA Code Describing Status of Loan
   
DELINQ_REASON_CODE
The circumstances which caused a borrower to stop paying on a loan.   Code
indicates the reason why the loan is in default for this cycle.
   
MI_CLAIM_FILED_DATE
Date Mortgage Insurance Claim Was Filed With Mortgage Insurance Company.
 
MM/DD/YYYY
MI_CLAIM_AMT
Amount of Mortgage Insurance Claim Filed
 
No commas(,) or dollar signs ($)
MI_CLAIM_PAID_DATE
Date Mortgage Insurance Company Disbursed Claim Payment
 
MM/DD/YYYY
MI_CLAIM_AMT_PAID
Amount Mortgage Insurance Company Paid On Claim
2
No commas(,) or dollar signs ($)
POOL_CLAIM_FILED_DATE
Date Claim Was Filed With Pool Insurance Company
 
MM/DD/YYYY
POOL_CLAIM_AMT
Amount of Claim Filed With Pool Insurance Company
2
No commas(,) or dollar signs ($)
POOL_CLAIM_PAID_DATE
Date Claim Was Settled and The Check Was Issued By The Pool Insurer
 
MM/DD/YYYY
POOL_CLAIM_AMT_PAID
Amount Paid On Claim By Pool Insurance Company
2
No commas(,) or dollar signs ($)
FHA_PART_A_CLAIM_FILED_DATE
 Date FHA Part A Claim Was Filed With HUD
 
MM/DD/YYYY
FHA_PART_A_CLAIM_AMT
 Amount of FHA Part A Claim Filed
2
No commas(,) or dollar signs ($)
FHA_PART_A_CLAIM_PAID_DATE
 Date HUD Disbursed Part A Claim Payment
 
MM/DD/YYYY
FHA_PART_A_CLAIM_PAID_AMT
 Amount HUD Paid on Part A Claim
2
No commas(,) or dollar signs ($)
FHA_PART_B_CLAIM_FILED_DATE
  Date FHA Part B Claim Was Filed With HUD
 
MM/DD/YYYY
FHA_PART_B_CLAIM_AMT
  Amount of FHA Part B Claim Filed
2
No commas(,) or dollar signs ($)
FHA_PART_B_CLAIM_PAID_DATE
   Date HUD Disbursed Part B Claim Payment
 
MM/DD/YYYY
FHA_PART_B_CLAIM_PAID_AMT
 Amount HUD Paid on Part B Claim
2
No commas(,) or dollar signs ($)
VA_CLAIM_FILED_DATE
 Date VA Claim Was Filed With the Veterans Admin
 
MM/DD/YYYY
VA_CLAIM_PAID_DATE
 Date Veterans Admin. Disbursed VA Claim Payment
 
MM/DD/YYYY
VA_CLAIM_PAID_AMT
 Amount Veterans Admin. Paid on VA Claim
2
No commas(,) or dollar signs ($)
MOTION_FOR_RELIEF_DATE
The date the Motion for Relief was filed
10
MM/DD/YYYY
FRCLSR_BID_AMT
The foreclosure sale bid amount
11
No commas(,) or dollar signs ($)
FRCLSR_SALE_TYPE
The foreclosure sales results: REO, Third Party, Conveyance to HUD/VA
   
REO_PROCEEDS
The net proceeds from the sale of the REO property.
 
No commas(,) or dollar signs ($)
BPO_DATE
The date the BPO was done.
   
CURRENT_FICO
The current FICO score
   
HAZARD_CLAIM_FILED_DATE
The date the Hazard Claim was filed with the Hazard Insurance Company.
10
MM/DD/YYYY
HAZARD_CLAIM_AMT
The amount of the Hazard Insurance Claim filed.
11
No commas(,) or dollar signs ($)
HAZARD_CLAIM_PAID_DATE
The date the Hazard Insurance Company disbursed the claim payment.
10
MM/DD/YYYY
HAZARD_CLAIM_PAID_AMT
The amount the Hazard Insurance Company paid on the claim.
11
No commas(,) or dollar signs ($)
ACTION_CODE
Indicates loan status
 
Number
NOD_DATE
   
MM/DD/YYYY
NOI_DATE
   
MM/DD/YYYY
ACTUAL_PAYMENT_PLAN_START_DATE
   
MM/DD/YYYY
ACTUAL_PAYMENT_ PLAN_END_DATE
     
ACTUAL_REO_START_DATE
   
MM/DD/YYYY
REO_SALES_PRICE
   
Number
REALIZED_LOSS/GAIN
As defined in the Servicing Agreement
 
Number





 
B-5

--------------------------------------------------------------------------------

 


 


Exhibit E-2: Standard File Codes – Delinquency Reporting
 
The Loss Mit Type field should show the approved Loss Mitigation Code as
follows:
 
·  
ASUM-  Approved Assumption

 
·  
BAP-  Borrower Assistance Program

 
·  
CO-  Charge Off

 
·  
DIL-  Deed-in-Lieu

 
·  
FFA-  Formal Forbearance Agreement

 
·  
MOD-  Loan Modification

 
·  
PRE-  Pre-Sale

 
·  
SS-  Short Sale

 
·  
MISC-  Anything else approved by the PMI or Pool Insurer

 
NOTE: LaSalle Bank will accept alternative Loss Mitigation Types to those above,
provided that they are consistent with industry standards.  If Loss Mitigation
Types other than those above are used, the Servicer must supply LaSalle Bank
with a description of each of the Loss Mitigation Types prior to sending the
file.
 
The Occupant Code field should show the current status of the property code as
follows:
 
·  
Mortgagor

 
·  
Tenant

 
·  
Unknown

 
·  
Vacant

 
The Property Condition field should show the last reported condition of the
property as follows:
 
·  
Damaged

 
·  
Excellent

 
·  
Fair

 
·  
Gone

 
·  
Good

 
·  
Poor

 
·  
Special Hazard

 
·  
Unknown

 
 


 
B-6

--------------------------------------------------------------------------------

 


 
Exhibit E-2: Standard File Codes – Delinquency Reporting, Continued
 
The FNMA Delinquent Reason Code field should show the Reason for Delinquency as
follows:

 
Delinquency Code
Delinquency Description
001
FNMA-Death of principal mortgagor
002
FNMA-Illness of principal mortgagor
003
FNMA-Illness of mortgagor’s family member
004
FNMA-Death of mortgagor’s family member
005
FNMA-Marital difficulties
006
FNMA-Curtailment of income
007
FNMA-Excessive Obligation
008
FNMA-Abandonment of property
009
FNMA-Distant employee transfer
011
FNMA-Property problem
012
FNMA-Inability to sell property
013
FNMA-Inability to rent property
014
FNMA-Military Service
015
FNMA-Other
016
FNMA-Unemployment
017
FNMA-Business failure
019
FNMA-Casualty loss
022
FNMA-Energy environment costs
023
FNMA-Servicing problems
026
FNMA-Payment adjustment
027
FNMA-Payment dispute
029
FNMA-Transfer of ownership pending
030
FNMA-Fraud
031
FNMA-Unable to contact borrower
INC
FNMA-Incarceration





 
B-7

--------------------------------------------------------------------------------

 




Exhibit E-2: Standard File Codes – Delinquency Reporting, Continued


 
The FNMA Delinquent Status Code field should show the Status of Default as
follows:
 


Status Code
Status Description
09
Forbearance
17
Pre-foreclosure Sale Closing Plan Accepted
24
Government Seizure
26
Refinance
27
Assumption
28
Modification
29
Charge-Off
30
Third Party Sale
31
Probate
32
Military Indulgence
43
Foreclosure Started
44
Deed-in-Lieu Started
49
Assignment Completed
61
Second Lien Considerations
62
Veteran’s Affairs-No Bid
63
Veteran’s Affairs-Refund
64
Veteran’s Affairs-Buydown
65
Chapter 7 Bankruptcy
66
Chapter 11 Bankruptcy
67
Chapter 13 Bankruptcy

 






 
B-8

--------------------------------------------------------------------------------

 


EXHIBIT E-3


Calculation of Realized Loss/Gain Form 332– Instruction Sheet
(a)           1.           The numbers on the form correspond with the numbers
listed below.
 
Liquidation and Acquisition Expenses:
 
 
1.
The Actual Unpaid Principal Balance of the Mortgage Loan.  For documentation, an
Amortization Schedule from date of default through liquidation breaking out the
net interest and servicing fees advanced is required.

 
 


 
 
2.
The Total Interest Due less the aggregate amount of servicing fee that would
have been earned if all delinquent payments had been made as agreed. For
documentation, an Amortization Schedule from date of default through liquidation
breaking out the net interest and servicing fees advanced is required.

 
3.
Accrued Servicing Fees based upon the Scheduled Principal Balance of the
Mortgage Loan as calculated on a monthly basis. For documentation, an
Amortization Schedule from date of default through liquidation breaking out the
net interest and servicing fees advanced is required.

                4-12.
Complete as applicable.  All line entries must be supported by copies of
appropriate statements, vouchers, receipts, bills, canceled checks, etc., to
document the expense.  Entries not properly documented will not be reimbursed to
the Servicer.

 
13.
The total of lines 1 through 12.

(b)           Credits:
 
               14-21.
Complete as applicable.  All line entries must be supported by copies of the
appropriate claims forms, EOBs, HUD-1 and/or other proceeds verification,
statements, payment checks, etc. to document the credit.  If the Mortgage Loan
is subject to a Bankruptcy Deficiency, the difference between the Unpaid
Principal Balance of the Note prior to the Bankruptcy Deficiency and the Unpaid
Principal Balance as reduced by the Bankruptcy Deficiency should be input on
line 20.

 
 
22.
The total of lines 14 through 21.

 
 


 
 
 
Please note: For HUD/VA loans, use line (15) for Part A/Initial proceeds and
line (16) for Part B/Supplemental proceeds.

 
 
14.  
Total Realized Loss (or Amount of Any Gain)

 
23.
The total derived from subtracting line 22 from 13.  If the amount represents a
realized gain, show the amount in parenthesis (   ).







 
B-9

--------------------------------------------------------------------------------

 


Exhibit E-3: Calculation of Realized Loss/Gain Form 332


 
LASALLE BANK, N.A.
CALCULATION OF REALIZED LOSS/GAIN
 
       Prepared
by:  __________________                                                                                                Date:  _______________
                      Phone:  ______________________                         
Email Address:_____________________
 
 
Servicer Loan No.
 
 
 
Servicer Name
 
 
 
Servicer Address
 
 

 
              LASALLE BANK, N.A. Loan No._____________________________
              Borrower's
Name:________________________________________________________
              Property
Address:________________________________________________________________
              Liquidation and Acquisition Expenses:
              (1)      Actual Unpaid Principal Balance of Mortgage
Loan                   $ ________________  (1)
              (2)      Interest accrued at Net
Rate                                                               ________________ 
(2)
              (3)      Accrued Servicing
Fees                                                                      ________________ 
(3)
              (4)      Attorney's
Fees                                                                                    ________________ 
(4)
             
(5)      Taxes                                                                                                     
________________  (5)
              (6)      Property
Maintenance                                                                         ________________ 
(6)
              (7)      MI/Hazard Insurance
Premiums                                                         ________________ 
(7)
              (8)      Utility
Expenses                                                                                    ________________ 
(8)
             
(9)      Appraisal/BPO                                                                                      ________________ 
(9)
              (10)    Property
Inspections                                                                           
________________  (10)
              (11)    FC Costs/Other Legal
Expenses                                                        
________________  (11)
              (12)    Other
(itemize)                                                                                     $________________ 
(12)
                                   Cash for
Keys__________________________                 ________________
                                   HOA/Condo
Fees_______________________                 ________________
                                  
_____________________________________                 ________________
                                  
_____________________________________                 ________________
                                  Total
Expenses                                                                           $
_______________  (13)
               Credits:
(14)   Escrow
Balance                                                                                   $
_______________  (14)
(15)   HIP
Refund                                                                                             _______________ 
(15)
(16)   Rental
Receipts                                                                                     
_______________  (16)
(17)   Hazard Loss
Proceeds                                                                           _______________ 
(17)
(18)   Primary Mortgage Insurance
Proceeds                                              _______________  (18)
(19)   Pool Insurance
Proceeds                                                                      _______________ 
(19)
(20)   Proceeds from Sale of Acquired
Property                                          _______________  (20)
(21)   Other
(itemize)                                                                                       
_______________  (21)
 _________________________________________                   _______________
 
 


 
B-10

--------------------------------------------------------------------------------

 


                       
_________________________________________                    ________________
Total
Credits                                                                                          $________________ 
(22)
 
Total Realized Loss (or Amount of
Gain)                                                                    ________________ 
(23)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 


 
B-11

--------------------------------------------------------------------------------

 


 
APPENDIX I
 
Purchase and Servicing Agreement
 


[Included as Exhibit 10.3(A) to the Current Report on Form 8-K pursuant to
     which this Assignment, Assumption and Recognition Agreement is filed.]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
Appendix I

--------------------------------------------------------------------------------

 

